Taylor, J.,
(after stating the facts.) — The sole question presented by this appeal is whether the general act, Chapter 5165 approved May 19th, 1905, is, so far as the town of Marianna is concerned, superseded or repealed by Chapter 5517 approved May 31st, 1905. By the general act, Chapter 5165, all cities and towns in the State, not chartered by special act of the Legislature, are empowered to issue bonds for the purpose of erecting or repairing public buildings, or water works, or for widening or extending- streets or parks, or for purchasing or establishing gas or electric light plants for the city or town, *764or for any other municipal purpose, to an amount not to exceed ten per cent of the assessed value of all real and personal property within the corporate limits. By this general act the authority to issue bonds is a continuing power that keeps even pace with any increase from time to time in the accumulation of tax assessible property within the corporate limits, and is at all times limited to ten per cent of the assessed value of such property. Chapter 5517, on the other hand is a special act applicable alone to the town of Marianna, by which special act said town is authorized to issue, regardless of the assessed values of property in such town, bonds to the extent of $25,000 in addition to $10,TOO of bonds already issued by such town. The record before us shows that at the time of the passage of this special act in 1905, the special issue of $25,000 of bonds thereby authorized when added to the $10,000 of bonds already before that time issued by said town, exceeded the ten per cent limitation of the general act, Chapter 5465, on the assessed value at that time of •properties in said town. Hence the necessity for such special authorization. There is no continuing power under this special act granted to said town, but its sole purpose was for the time being and to the extent limited by said act to take the town out of the limitation in the general act which confined her bond issues to ten per centum of the assessed value of the properties within her corporate limits. There is no repealing clause to this special act. The invariable rule of construction in respect to the repealing of statutes by implication, is, that the earliest act remains in force unless the two are manifestly inconsistent with and repugnant to each other. Mitchell v. Duncan, 7 Fla. 13; State v. Southern Land & Timber Co., 45 Fla. 374, 33 South. Rep. 999. There is no such repugnancy between these two pieces of legisla*765tion as that they cannot stand together. By the special act the legislature says in effect: We recognize the limitation put by the general law upon towns generally confining them for all time to come in the issue of bonds to ten per centum of their assessed values, but in so far as the town of Marianna is concerned we recognize the fact that at this particular time she needs $25,000 which in addition to her bonds already outstanding will exceed the ten per cent limitation on her assessed values at this time, and she is, therefore, hereby authorized at this time to exceed to the extent of such $25,000 such limitation of ten per cent contained in the general law. The special act supplies an emergency only, and after such emergency is met such special act becomes functus officio — but the provisions of the general act go on forever, or until repealed or amended by the law making power. It now appears from the record before us that there has been a steady increase in the assessed values of properties in said town of Marianna to such an extent as that the present proposed issue of $10,000 of bonds in addition to the $35,000 heretofore issued will not exceed ten per centum of the last assessed values of property in such town.
The town of Marianna was incorporated under the general law for the incorporation of cities and towns, and not by a special legislative act, and, therefore, comes within the provisions of said general act, Chapter 5465 laws of 1905.
The decree of the court below in said cause is hereby affirmed at the cost of the appellant.
Hocker and Parkhill, J. J., concur;
Whitfield, C. J., and Shackleford and Cockrell, J. J., concur in the opinion.